Citation Nr: 9913161	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel





INTRODUCTION

The veteran had active service from March 1969 to May 1970.

The claims file contains a report of a rating decision dated 
in April 1996, wherein the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, denied 
entitlement to service connection for PTSD.  Jurisdiction of 
the appellant's claims file was transferred to the RO in 
North Little Rock, Arkansas.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative action in May 
1998.

In February 1999 the RO affirmed the previous denial of 
entitlement to service connection for PTSD.

The case has been returned to the Board for final appellate 
review.


FINDING OF FACT

The veteran has PTSD which is associated with her military 
service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Further elaboration is noted in the case of Cohen v. Brown, 
where the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") held that the 
three requisite elements for eligibility for service 
connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and 

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 
3.304(f).  With regard to the first element, the Court stated 
that a "clear diagnosis" should be an "unequivocal" one.  
Id. at 139.



The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  The Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).



Factual Background

The appellant's DD Form 214 indicates that her military 
occupational specialty was apprentice medical service 
specialist, that she underwent special medical service helper 
training, and that she was the recipient of the National 
Defense Service Medal. 

Service medical records reflect that the veteran received 
periodic medical treatment at the United States Air Force 
Regional Hospital located at March Air Force Base, 
California, and that she was found to be pregnant in April 
1970.  There is no indication that the veteran had any 
psychiatric impairment in service.

VA outpatient treatment records from April 1973 reflect that 
the veteran was admitted with a Pap smear that was found to 
be consistent with severe dysplasia and that an initial 
biopsy revealed squamous cell carcinoma with glandular 
involvement.  Neuropsychiatric evaluation at this time 
revealed negative findings.  

VA hospital records for the period of February to April 1974 
reflect that the veteran underwent a hysterectomy in June 
1973, and that she was now admitted with complaints of 
increasing outbursts of temper which were reportedly poorly 
controlled and for which the veteran had limited memory 
afterwards.  These outbursts had been present for several 
months, but seemed to have reached a peak during the previous 
two weeks.  

The most recent episode reportedly occurred when the 
veteran's husband made a derogatory remark which precipitated 
a temper tantrum that eventually led to fisticuffs.  It was 
noted that the veteran's memory for this episode was poor and 
that her private physician had suggested the possibility of 
psychomotor seizure disorder for which she was referred to VA 
for evaluation.  None of the episodes occurred without a 
triggering remark or action by another person.  The initial 
impression included anxiety neurosis with possible 
dissociative state, doubt temporal lobe or psychomotor 
seizures.



A February 1974 VA psychiatric consultation revealed that the 
veteran reported that while stationed in California during 
her military service, she became pregnant and was dismissed 
because of the pregnancy.  This man was reportedly her first 
sexual partner and although he did not marry her, she carried 
her baby to term.  Three months after service separation, she 
married for the first time, and the marriage lasted for seven 
months.  She also had a child by this marriage.  After the 
end of a second marriage, the veteran married her then-
current husband to whom she had been married for 
approximately two years.  

Recently, the veteran reported a temper tantrum that was 
manifested by physically attacking her husband and screaming.  
The veteran indicated that she was unaware of any prompting 
event and that she felt a sense of removal from the 
situation.  She noted that she was unaware of her actions but 
was conscious of her actions after the event.  The impression 
included social maladjustment without manifest psychiatric 
disorder-marital.  

An April 1974 neuropsychological evaluation revealed that the 
veteran's Minnesota Multiphasic Personality Inventory (MMPI) 
profile suggested an unusually feminine rather dependent 
woman, but did not show effects of psychopathology in the 
ordinary sense.  The examiner further noted that the veteran 
did have a number of symptoms of anxiety, but that these 
symptoms did not seem to have a personality dysfunction 
basis.  It was also noted that the veteran reported a variety 
of internal sensations but that these sensations did not 
originate in anxiety and/or depression.

VA hospital records from January 1988 show a diagnosis which 
included mild anxiety and that the veteran was admitted with 
the chief complaint of discomfort and weakness of the right 
arm and right lower extremity.



In a letter to the veteran's private Dr. H., dated in January 
1991, a private counselor expressed concern over the 
veteran's unresolved or recurrent major depression that was 
at the moderate level.  He further indicated that the veteran 
had also been struggling with long-standing co-dependency 
issues and was involved in a rather dysfunctional romantic 
relationship, and that it was his intention to consult with 
the veteran on a bimonthly basis.  

March 1991 private hospital records from B. Hospital reflect 
that the veteran had been suicidal and that she was admitted 
as a result of a drug overdose involving multiple drugs.  It 
was further noted that the secondary diagnosis was 
depression.

VA outpatient records for the period of August 1992 to 
February 1993 reflect that in August 1992, the impression 
included adjustment disorder of adult life with stress 
connected with being near family and the missing of friends 
and companionship.  In September 1992, the impression 
continued to be adjustment disorder, and in December 1992, 
the veteran reported that she had had a personality change 
with a change in hormones and that she felt depressed.  The 
impression was adjustment disorder of adult life with mixed 
emotional features.  In January 1993, the veteran's 
complaints included concern over her left breast sequelae (a 
mass had been removed from the veteran's left breast in 
October 1992) and temporomandibular (TMJ) syndrome.  
Examinations revealed increased anxiety/depression, and the 
assessment was adjustment disorder.  A February 1993 VA 
hospital discharge summary reflects a diagnosis that includes 
anxiety and brachial neuralgia.

VA outpatient records for the period of June 1994 to December 
1994 indicate that in June 1994, the veteran was living with 
her father who was terminally ill with cancer.  At this time, 
the diagnosis was stable situational anxiety, and at the end 
of the month, the impression was adjustment disorder with 
anxious mood.  

VA outpatient records for the period of October to December 
1995 reflect that in October 1995, a VA consultation revealed 
that the veteran reported sexual trauma while in the Air 
Force at March Air Force Base in California which she did not 
report to the authorities.  

The veteran further indicated that she had had complaints of 
anxiety reactions, facets of depression, crying spells, 
dysfunctional sleep pattern with nightmares, intrusive 
memories of the trauma, and hypervigilance.  She reported not 
being able to remember aspects of the trauma such as the 
perpetrator's last name.  The assessment at this time was 
sexual trauma and that the veteran was to be evaluated for 
PTSD.  During a consultation at the end of the month, the 
veteran indicated that she could remember more details such 
as the fact that the assault occurred two days before 
Thanksgiving and that the perpetrator's name was [redacted].  In 
December 1995, the veteran reported increased sleep problems 
with nightmares concerning the assault.  A week later, the 
veteran reported that she wanted to "back off" for a little 
while, and was not ready to write her statement regarding the 
assault itself.

In an application for compensation filed in December 1995, 
the veteran sought service connection for PTSD due to a 
personal assault that took place in November 1969.

In a statement in support of her claim, dated in February 
1996, the veteran indicated that the alleged assault took 
place two days before Thanksgiving, November 1969.  It took 
place near installation boundaries, but on the Federal 
Reservation.  It was a bright, clear, warm day.  The veteran 
had on a T-shirt, shorts, tennis shoes, socks, and underwear.  
She had long, blonde hair, was 5 feet two and a half inches 
tall, and weighed approximately 121 pounds.  

The veteran knew her attacker as a co-worker only and he had 
called her several times at her duty station which was the 
Orthopedics and Urology Unit at March Air Force Base in 
California.  She worked the night shift and agreed to go out 
with this man because she had seen him working on the flight 
line when she had helped transport patients as part of her 
duties.  The veteran somehow found out that she liked to ride 
motorcycles and had a red motorcycle.  She did not remember 
the man's last name or where he was from.  

The veteran went on to indicate that she and the man went for 
a long ride around the base lines and that they stopped in an 
isolated area.  After then walking to a semi-grassy area 
under some trees, [redacted] threw the veteran down on the ground 
and raped her.  No weapon was used other than his strength.  
She described her assailant as a tall, slim, blonde boy, and 
noted that after the rape, he warned her that she would have 
to walk the several miles back to her barracks if she did not 
get back on the motorcycle.  Thereafter, they got on the 
motorcycle, he dropped her off, and then went away.  Since 
she was an authorized day sleeper, no questions were asked 
when she went by the Charge of Quarters (CQ)'s desk.  Her 
long hair was matted, her body was bruised, and the veteran's 
make-up was ruined, but no one asked any questions.  The 
veteran went to her quarters, showered, and then threw away 
her clothes and shoes.  

A medical statement from a readjustment counselor at the Vet 
Center, dated in March 1996, indicates that the counselor 
began seeing the veteran in November 1995, and that over a 
period of time, she had been able to relate the sexual 
assault (rape) which occurred two days prior to Thanksgiving 
in 1969.  The assault was not reported to anyone although a 
supervisor, M. H., had become concerned after 2 or 3 
telephone calls from the perpetrator.  During this time 
period, the veteran lost weight, cut off her long, blonde 
hair, would not walk across an open field between her 
barracks and the hospital, and would no longer work on the 
flight line.  

The veteran also began to drink heavily and had been 
reprimanded for having liquor in her locker in the barracks.  
She did not know whether her Chief Nurse detected any change 
in her behavior.  In February or March 1970, she began to 
date R. N. who was ten years older.  She continued to drink 
heavily and in April 1970, it was determined that she was 
pregnant.  The pregnancy resulted in her discharge in May 
1970.  She did not marry the father of her first child.  She 
eventually remarried again in January 1971, and her second 
child was born in January 1972.  The counselor commented that 
the veteran's life following the alleged assault fit the 
classic symptoms of victims of sexual trauma which included 
the development of dysfunctional relationships with men.  

The veteran further commented that based on the veteran's 
testimony, emotions, and extensive medical history, the 
assault occurred as described, and that her claim for service 
connection for PTSD was warranted.

In a letter dated in April 1996, the veteran indicated that 
following her preparation of the statement in support of her 
claim, she began to have recurring nightmares.  She also 
indicated that the father of her first child, R. N., might 
recall the change in her behavior at the time of the assault.  

VA outpatient records from April 1996 reveal that the veteran 
reported a history of trauma in the service and a diagnosis 
that included PTSD.

VA psychological consultation in May 1996 revealed that the 
veteran's medical history included a diagnosis of PTSD.  The 
veteran further reported being raped by a co-worker in 
November 1969 and that since that time, she had had multiple 
social and psychiatric difficulties consistent with a 
diagnosis of PTSD.  She reported no such problems before the 
rape, but that since that incident, she had had recurrent 
nightmares and flashbacks accompanied by persistent symptoms 
of increased arousal (i.e., insomnia, irritability, decreased 
concentration, hypervigilance, and exaggerated startle 
response) and chronic depression.  In addition, she reported 
numerous short-term marriages of approximately six months 
duration and a history of the sporadic abuse of alcohol and 
other drugs and an effort to take her own life in March 1990.  

Studies revealed that the veteran's current status was 
characterized by significant symptoms of somatic complaints, 
depression, agitation, interpersonal difficulty, generalized 
anxiety, thought disturbances, and hypomania, and the 
examiner commented that such a profile suggested a long 
history of psychological difficulties.  It was further noted 
that she was experiencing symptoms of anxiety and 
hyperarousal, reported some depressed mood and depressed 
cognitions, and had intrusive experiences regarding her rape 
that often produced an associated state of distress.  

The impression was that the veteran's history and 
presentation were consistent with the diagnoses noted above, 
and that though she denied experiencing significant 
symptomatology indicative of psychosis, she reported numerous 
symptoms supporting a diagnosis of chronic PTSD.

VA outpatient records from July 1996 reflect the opinion that 
various psychological studies strongly supported the 
diagnosis of chronic PTSD.

At the veteran's personal hearing in May 1997, the veteran 
testified that she went into the United States Air Force in 
early 1969 (transcript (T.) at p. 2).  Following some medical 
corpsman training at Shepherd Air Force Base, the veteran was 
assigned to the base hospital at March Air Force Base in 
Riverside, California (T. at p. 3).  As a medical corpsman, 
she was assigned to the night shift of the orthopedic and 
neurology clinic, and also had emergency room escort duty for 
female patients (T. at pp. 3-4).  M. H. was her shift 
supervisor and the hospital unit supervisor was B. W. (T. at 
p. 4).  She arrived at March in the late summer of 1969 and 
in October 1969, she recalled receiving treatment for a 
respiratory infection (T. at p. 5).  

During this time frame, the veteran met a man named [redacted] 
while working on the flight line during an ambulance run (T. 
at p. 5).  He was a buck sergeant and he was not introduced 
to her at this time (T. at p. 6).  However, he found out that 
she liked to ride motorcycles, and came by her barracks one 
morning and offered her a ride (T. at p. 7).  The intention 
was to ride around the base and return so that the veteran 
could go on her shift, and she recalled that this occurred 
two days prior to Thanksgiving (T. at p. 8).  At a small park 
on the outer perimeter of the base, [redacted] threw the veteran 
down to the ground and raped her (T. at pp. 8-9).  
Afterwards, he admonished the veteran to get back on the 
motorcycle or she would have to walk back to the barracks (T. 
at p. 9).  

When the veteran returned to her barracks, her roommate was 
not there (T. at p. 9).  The veteran explained that her 
roommate was on a different shift and that she never saw her 
(T. at p. 9).  After going to her quarters, the veteran took 
off her clothes and shoes, took a bath, and then threw her 
clothes into the garbage (T. at p. 9).  

Therefore, the veteran's roommate could not have noticed her, 
and the CQ did not notice her because she sneaked in the fire 
escape which was right next to her room (T. at pp. 9-10).  
She then reported for her shift and attended to her duties 
(T. at p. 11).  People she recalled from her shift were an 
"OJT" technician named [redacted], Sergeant R. D., M. H., and 
another man named [redacted] (T. at p. 12).  On the third day 
after the incident, the veteran cut the ponytail off her 
blonde hair because her assailant had held her down with her 
long hair (T. at pp. 12-13).  The veteran also indicated that 
at this time, she stopped answering the telephone during her 
shift, continually checked that doors were locked, and would 
not walk alone across an open lot at night between the 
hospital and her barracks (T. at p. 13).  A week after the 
incident, [redacted] called several times during her shift and 
asked her to go for another ride (T. at p. 14).  M. H., her 
shift supervisor, observed her emotional reaction to these 
calls, and on the third call, he got on the phone and told 
[redacted] to stop calling the veteran or there would be charges 
filed (T. at pp. 15-16).  The veteran also requested to be 
taken off of the flight line for "personal reasons" (T. at 
p. 17).  

Thereafter, on one occasion she recalled seeing [redacted] from a 
distance at a dining hall outside the hospital, and simply 
left (T. at p. 17).  The veteran did indicate that her 
roommate probably noted when the veteran was drinking heavily 
and she also recalled having nightmares by this time of 
clothes tearing and her assailants voice (T. at p. 18).  
During this time frame, the veteran also stopped going to 
"OJT" classes because they started too early in the morning 
and she was not yet sufficiently sober (T. at p. 19).  
Because of having liquor in her barracks, the veteran 
received an Article 15 and was frozen in rank (T. at p. 20).  
Throughout the remainder of her military career, the veteran 
just suffered in silence (T. at p. 21).  

After her discharge from the service in spring of 1970, the 
veteran returned to her home in Hot Springs, Arkansas, and 
found that the incident in the service continued to bother 
her (T. at p. 24).  More specifically, the veteran indicated 
that she experienced temper tantrums (T. at p. 25).  
The veteran further noted that on one occasion, she broke the 
nose of one of her husbands (T. at p. 25).  Based on what she 
knew now and her medical training, the veteran believed that 
her PTSD was all part of an ongoing process that began 20 
years earlier (T. at p. 26).  

Other than her son's father, R. N., the veteran indicated 
that a friend named G. R. might also remember the change in 
her behavior at the time of the rape (T. at p. 35).  The 
veteran reported that she currently lived alone and still had 
flashbacks (T. at p. 36).  

In a May 1997 letter to the RO, the veteran's attorney 
indicated that the veteran could never verify the in-service 
traumatic event.  Despite this representation, as was noted 
previously, the Board remanded this matter so that the 
veteran and her representative could be advised of the types 
of collateral evidence that might serve to help prove the 
veteran's stressor.

In a second personal hearing in December 1998, the veteran 
again testified regarding the sexual assault during service 
and again noted that it occurred 2 days before Thanksgiving 
(T. at p. 2).  Her roommate did not notice a change in her 
since they worked on different shifts (T. at p. 4).  Two 
other women were raped during the same time frame and nothing 
was done about it (T. at pp. 6-7).  The veteran first 
encountered her assailant on the flight line and following 
the rape, he continued to make an effort to reach her by 
telephone during her night shift (T. at pp. 8-9).  At the 
time of the second call, the night supervisor got on the 
phone and told her assailant to stop calling (T. at p. 9).  
The veteran denied any further encounters with [redacted] 
(T. at p. 10).

The veteran was then asked numerous questions regarding 
information that could lead to the location of the fellow 
service members who had been previously identified, and who 
might be able to offer testimony regarding their observation 
of changes in the veteran's behavior at the time of the 
alleged incident (T. at pp. 11-27).



Analysis

At the outset, the Board of Veterans' Appeals (Board) notes 
that at the time of the Board's remand of May 1998, the Board 
found that under the case law, the veteran's claim must be 
regarded as well grounded under 38 U.S.C.A. § 5107(a) (West 
1991), and that notwithstanding the fact that her attorney 
represented that the veteran would never be able to provide 
evidence of the sexual assault which forms the basis of her 
claim, remand was required to assure that the veteran and her 
attorney were advised of the types of collateral evidence 
currently listed in the revised version of the Department of 
Veterans Affairs (VA) Adjudication Procedure Manual M21, part 
III, 5.14c.  

In this regard, the Board notes that the regional office (RO) 
provided the veteran and her attorney with a list of the 
types of collateral evidence that might be of probative value 
and also afforded the veteran another hearing in this matter, 
which was conducted in December 1998.  Consequently, the 
Board finds that a reasonable effort has been made to comply 
with the requests set forth in the Board's remand and that in 
view of the Board's decision as set forth below, further 
remand of this matter for further evidentiary development is 
not warranted.  

The Board has reviewed the evidence of record and finds that 
it first reflects a clear diagnosis of PTSD based on the 
veteran's alleged sexual assault.  To the extent that this 
medical evidence indicates a current finding of PTSD, the 
Board finds that the initial requirement for a grant of 
service connection for PTSD has been met.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Court has indicated that this is a two-part process.  VA must 
first determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  



Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  38 
U.S.C.A. § 1154(b) (West 1991); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to service in 
Vietnam.  Moreover, while the veteran has additionally 
asserted that she assisted with the care of wounded who had 
been evacuated from Vietnam, there has been no assertion that 
she was actually engaged in combat at that time, and she has 
not provided credible supporting evidence of combat.  

Thus, the Board finds that the veteran's lay testimony as to 
her care or observation of wounded or deceased soldiers may 
not be accepted as conclusive as to the actual occurrence of 
an alleged combat stressor.  If the veteran is not found to 
have engaged in combat, he or she must provide verified 
stressors.  This is a factual determination, and within the 
expertise of the Board.  It is only after the veteran has met 
this initial test that it must be determined if these 
stressors could support a diagnosis of PTSD.

However, the Board notes that the veteran's diagnosis of PTSD 
is not based on any combat stressor and that her claim was 
and continues to be predicated on a sexual assault which she 
alleges occurred in November 1969.  

In this regard, while the veteran was not able to obtain 
actual written statements from fellow service members or 
other witnesses regarding their observations of behavioral 
changes in the veteran after November 1969, the Board finds 
that the continued and consistent details as to potential 
corroborative witnesses as most recently demonstrated by the 
veteran's testimony in November 1998, in essence, acts to 
verify the veteran's claimed stressor.  

Moreover, the Board is struck by the overall consistency of 
the veteran's entire report of the incident as now expressed 
in two prior hearings, statements of medical history, and 
multiple written statements and letters in support of the 
veteran's claim, and the absolute lack of evidence contrary 
to the veteran's claim.  Brutality, such as that described by 
the veteran, is extremely difficult to verify unless 
reported.  See Cohen v. Brown, supra.  In effect, a PTSD 
claim must be put in the context of the personal involvement 
of the veteran.  Id.  In this respect, the Board finds 
nothing in the record to contradict the veteran's personal 
involvement, as claimed.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  Accordingly, absent 
evidence contrary to the veteran's reported in-service 
stressor and given the current and clear diagnosis of PTSD 
due to the veteran's sexual assault, the Board concludes that 
the evidentiary record supports a grant of entitlement to 
service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

